DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of applicant’s amendment filed June 30, 2022.  Claims 2-11 are pending and an action on the merits is as follows.
	Applicant’s arguments with respect to claims 2-11 have been considered but are moot in view of the new ground of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) the phrase “means” coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “medical device means for wrapping around at least a portion of the patient” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, the corresponding structure for the “medical device mans for wrapping” is being interpreted as a wrap, a sleeve, vest, garment, any elastic material, a neoprene material, straps and functional equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 3, 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei Hong CN 202722580 (see English translation of CN202722580; where the Examiner notes all paragraph citations with respect to Fei Hong are referring to the paragraphs in the English translation) in view of Buckman et al. (US 2003/0176828)
Regarding claim 2, Fei Hong discloses a medical device for mitigating pocket bleeding and hematoma formation in the patient (Para [0010]-[0013], [0021], [0028] of English translation; where the device compresses an incision to stop bleeding and is therefore capable of mitigating pocket bleeding and hematoma formation in a patient), the medical device comprising: a pliable wrap sized to wrap around at least a portion of a torso of a patient, the wrap being configured to form a loop when wrapped around the patient (Ref 4, 5; where Ref 4, 5 and straps Ref 6 are placed around a patient’s chest/torso and secured and therefore the wrap is capable of forming a loop when wrapped around a patient), the wrap including one or more adjustable straps (Ref 6, 7, 2; where the straps can include Velcro and can be connected/disconnected and are therefore adjustable straps); a block of non-inflatable solid material having a minimally compressible, solid outer surface, the block configured to couple with the wrap (Para [0013], [0021], [0028]-[0030] of English translation; where the sandbag is a non-inflatable solid material; where the block (i.e. sandbag) is coupled with the wrap Ref 4, 5 by the pocket Ref 3; where a sandbag allows for minimal compression, where the sand is not freely flowing out of the sandbag and therefore the sandbag is interpreted as having a minimally compressible, solid outer surface) and be positioned with the solid outer surface facing a localized area of the patient during use (Para [0013], [0021], [0028]-[0030] of English translation; where the sandbag is in the pocket Ref 3 on the surgical side of the wrap; where Ref 4 shows the front piece and therefore the pocket on the surgical side of the wrap would be the inside portion of the wrap, allowing the block within the pocket to be positioned between the front piece of the wrap Ref 4/piece of pocket Ref 3 and localized area of the patient during use (i.e. the incision), where the sandbag includes an outer surface that faces the direction of the localized area of the patient and therefore is positioned with the solid outer surface facing a localized area of a patient during use), the wrap configured to transfer a force to the block toward the localized area of the patient when wrapped around the patient to apply pressure to the localized area of the patient, the pressure being a function of a tension of the wrap, a position of the one or more straps, and a surface area of the solid outer surface (Ref 4, 5, 6, 3, 7, 2; Para [0013], [0021], [0028] of the English translation; where the wrap Ref 4, 5 is wrapped around a patient and straps Ref 6, 7, 2 are used to connect the wrap around the body and therefore transfer force to the block (i.e. the sandbags) to the localized area of the patient; where the straps/wrap can adjust to allow the device to apply a force and therefore when the wrap is applied to the body, it would naturally flow that the pressure applied to the localized area would be dependent upon how much the wrap is tensioned, where/how the straps are located/pulled and the size/surface area of the block that focuses the force).
Fei Hong discloses a sandbag to apply pressure to a localized area (i.e. compress the incision) but fails to explicitly disclose that the sandbag has any specific shape.
However, Buckman teaches a similar device used to compress a localized area including a wrap of material and a block of non-inflatable solid material to apply pressure to a localized area of a patient; where Buckman additionally teaches that block can include a bag filled with sand (i.e. a sandbag); where the sandbag/block can have a trapezoidal cross-section and a minimally compressible, solid outer surface (Ref 10, 12; Para [0047]; where the block can be a polygonal solid having shapes such as  pyramid and trapezoidal).
Since Fei Hong discloses a block (i.e. sandbag) and Buckman teaches a block (i.e. sandbag) that can be a polygonal solid having a trapezoidal shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block (i.e. sandbag) of Fei Hong to have a trapezoidal shape as suggested by Buckman since such a modification uses a well-known block shape that would have yielded predictable results, namely, allow the block to apply a compressive force to a localized area of a patient. 
Regarding claim 3, Fei Hong discloses that the wrap comprises an elastic material (Para [0028] of the English translation; where the broadest reasonable interpretation of elastic is any fabric that can be stretched and returned shape; where the wrap is able to wrap around a patient and can comprise a cotton material, which is capable of some stretching and returning to its shape and therefore the wrap is being interpreted as comprising an elastic material).  
Regarding claim 5, Fei Hong discloses that the one or more straps comprise 
a first strap (Ref 7) and a second strap (Ref 6, 2), wherein the first strap can be adjusted for appropriate contact of the block at the localized area (Ref 7; where strap 7 can go around the shoulder to fix the shoulder when the wrap is around a patient; where Figure 2 shows that the pouch for the block is near strap Ref 7 and therefore one of ordinary skill in the art would recognize that when the strap is pulled up to connect to the strap 7 on the back of the wrap, the position of Ref 3 would be adjusted and therefore is capable of being adjusted for appropriate contact of the block at the localized area) and the second strap can be adjusted to selectively apply pressure to the block (Ref 6, 2; Para [0014]-[0016], [0028] of the English translation; where the wrap includes straps to tighten to fit around a patient and therefore the straps Ref 2, 6 are capable of being adjusted to selectively apply pressure to the block to apply to the localized area).
Regarding claim 6, Fei Hong discloses that the localized area is on the patient's chest, and the wrap is a vest configured to hold the block against the localized area (Para [0011], [0014]-[0016], [0028] of the English translation; Figures 1-2; where the wrap can be worn over the chest, shoulder and arm and is therefore being interpreted as a vest).  
Regarding claim 7, Fei Hong discloses that the wrap (Ref 4, 5) includes a pouch (Ref 3), the block being secured to the wrap within the pouch (Ref 3; Para [0013], [0021], [0028]-[0030] of the English translation; where the sandbag within Ref 3 is being interpreted as the block that is secured to the warp within the pouch).  
Regarding claim 10, Fei Hong discloses an apparatus for applying pressure to a localized area of a patient's body (Para [0010]-[0013], [0021], [0028] of English translation; where the device compresses an incision to stop bleeding and is therefore applying pressure to a localized area of a patient’s body), the apparatus comprising: a pressure transmitting means for applying pressure to the patient's localized area (Par [0013], [0021], [0028]-[0030] of the English translation), the pressure transmitting means having a minimally compressible, solid outer surface configured to face the patient in use (Para [0013], [0021], [0028]-[0030] of English translation; where the sandbag is a non-inflatable solid material; where the block (i.e. sandbag) is coupled with the wrap Ref 4, 5 by the pocket Ref 3; where a sandbag allows for minimal compression, where the sand is not freely flowing out of the sandbag and therefore the sandbag is interpreted as having a minimally compressible, solid outer surface; where the sandbag is in the pocket Ref 3 on the surgical side of the wrap; where Ref 4 shows the front piece and therefore the pocket on the surgical side of the wrap would be the inside portion of the wrap, allowing the block within the pocket to be positioned between the front piece of the wrap Ref 4/piece of pocket Ref 3 and localized area of the patient during use (i.e. the incision), where the sandbag includes an outer surface that faces the direction of the localized area of the patient and therefore is positioned with the solid outer surface facing a localized area of a patient during use); and a medical device means for wrapping around at least a portion of the patient (Ref 4, 5, 6, 7, 2; Para [0014]-[0016], [0028] of the English translation; where as stated above a “medical device means for wrapping” is interpreted under 35 U.S.C. 112(f), the means for wrapping of Fei Hong is a wrap/straps Ref 4, 5, 6, 7, 2 and therefore meets the corresponding structure as described in the 35 U.S.C. 112(f) interpretation above), the pressure transmitting means positioned between the medical device means and the patient's localized area (Para [0013], [0021], [0028]-[0030] of English translation; where the pressure transmitting means (i.e. sandbag) is in the pocket Ref 3 on the surgical side of the medical device means (i.e. the wrap); where Ref 4 shows the front piece and therefore the pocket on the surgical side of the medical device means (i.e. wrap) would be the inside portion of the medical device means (i.e. Wrap), allowing the pressure transmitting means (i.e. sandbag/block) within the pocket to be positioned between the front piece of the medical device means (i.e. wrap) Ref 4/piece of pocket Ref 3 and localized area of the patient during use (i.e. the incision)), wherein the pressure is sufficient to hinder but not completely prevent blood flow in the localized area of the patient's body (Para [0013], [0021], [0028] of the English translation; where the pressure stops bleeding and prevents incision bleeding and hematomas and therefore the pressure is sufficient to hinder but not completely prevent blood flow in the localized area).  
Fei Hong discloses a sandbag to apply pressure to a localized area (i.e. compress the incision) but fails to explicitly disclose that the sandbag has any specific shape.
However, Buckman teaches a similar device used to compress a localized area including a wrap of material and a block of non-inflatable solid material to apply pressure to a localized area of a patient; where Buckman additionally teaches that block can include a bag filled with sand (i.e. a sandbag); where the sandbag/block can have a trapezoidal cross-section and a minimally compressible, solid outer surface (Ref 10, 12; Para [0047]; where the block can be a polygonal solid having shapes such as  pyramid and trapezoidal).
Since Fei Hong discloses a block (i.e. sandbag) and Buckman teaches a block (i.e. sandbag) that can be a polygonal solid having a trapezoidal shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block (i.e. sandbag) of Fei Hong to have a trapezoidal shape as suggested by Buckman since such a modification uses a well-known block shape that would have yielded predictable results, namely, allow the block to apply a compressive force to a localized area of a patient. 

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei Hong CN 202722580 (see English translation of CN202722580) in view of Buckman et al. (US 2003/0176828) as applied to claims 2 and 10 above, and further in view of Altobelli (US 2012/0232578)
Regarding claims 4 and 11, Fei Hong discloses all of the claimed limitations above but fails to disclose that the wrap/medical device means comprises neoprene.  
However, Altobelli, in the same field of art, namely pressure applying wrap devices, teaches that it is well known for a wrap used to apply pressure to comprise an elastic material such as neoprene (Para [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the wrap/medical device means of Fei Hong in view of Buckman to comprise Neoprene as suggested by Altobelli since such a modification uses a well-known material that is known to provide strength, flexibility with more modest elasticity (para [0028 of Altobelli).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei Hong CN 202722580 (see English translation of CN202722580) in view of Buckman et al. (US 2003/0176828) as applied to claims 2 and 7  above, and further in view of Gerhard (US 5,843,008)
Regarding claim 8, Fei Hong discloses all of the claimed limitations above including a pouch to mitigate motion of the block relative to the wrap, where Fei Hong mentions that the sandbag pocket fixes the sandbag so they do not easily shift/slip (Ref 3, Para [0013], [0021], [0028]-[0030], English translation) but fails to provide details with respect to the block and the pouch, including that the pouch can be sealable. 
However, Gerhard in the same field of art, namely pressure applying wrap devices, teaches that it is well known for a wrap (Ref 6; Figure 9) to include a pouch (Ref 21; Figure 9) to mitigate motion of a block (Ref 15, 16, 17; Figure 8-9; C9, L32-45) relative to a wrap (Ref 6); where the pouch is sealable so that, when the pouch is sealed, the pouch mitigates motion of the block relative to the wrap (Figure 9; Ref 21; Figure 8; Ref 17; C9, L32-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch of the wrap of Fei Hong to be sealable as suggested by Gerhard since such a modification allows the block to be retained in the wrap therefore mitigating motion of the block and allowing the compressive force applied by the block to remain consistent.
Regarding claim 9, Fei Hong discloses all of the claimed limitations above including a pouch to mitigate motion of the block relative to the wrap, where Fei Hong mentions that the sandbag pocket fixes the sandbag so they do not easily shift/slip (Ref 3, Para [0013], [0021], [0028]-[0030], English translation) but fails to provide details with respect to the block and the pouch, including that the block can have a narrow face. 
However, Gerhard in the same field of art, namely pressure applying wrap devices, teaches that it is well known for a wrap (Ref 6; Figure 9) to include a pouch (Ref 21; Figure 9) to mitigate motion of a block (Ref 15, 16, 17; Figure 8-9; C9, L32-45) relative to a wrap (Ref 6); where Gerhard additionally teaches that it is well known for a block to have any size or shape to adjust the fit and increase/decrease the compressive force applied to a patient using a different size/shaped block, where one such shape can be a wedge shape with a narrow face positioned to face the patient when the medical device is worn by the patient  (Figure 6B, 6C,  8-9; Ref 15, 16, 17, C8, L5-24; C8, L65-C9, L45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block of Fei Hong to have a wedge shape as suggested by Gerhard since such a modification uses a well-known block shape that can allow the user to choose the shape to adjust the compressive force applied to the patient. 
	
Response to Arguments
Applicant’s arguments with respect to claims 2-11 have been considered but are moot in view of the new ground of rejection.
Applicant argues that Fei Hong, Altobelli, Gerhard fail to disclose a block of non-inflatable solid material having a trapezoidal cross-section and a minimally compressible solid outer surface… positioned with the solid outer surface facing a localized area of the patient during use since Fei Hong does not teach the sandbag has trapezoidal cross-section and Altobelli teaches an inflatable bladder and Altobelli and Gerhard teach that a base plate rigid member does not face the patient in use.
The Examiner notes that the current rejection does not rely upon Fei Hong, Altobelli and/or Gerhard alone but instead relies on additional reference, Buckman and therefore the arguments against Fei Hong, Altobelli and/or Gerhard alone are moot in view of the new ground of rejection.  As stated in the rejection above, Buckman teaches a similar device used and additionally teaches that a sandbag block can have a trapezoidal cross-section and a minimally compressible, solid outer surface and therefore Fei Hong as modified by Buckman as shown above, teaches all of the claimed limitations above and the arguments are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daneshvar (US 5,514,155) could similarly be used to reject the claims above; where Daneshvar teaches a pliable wrap/medical device means for wrapping, one or more adjustable straps, a block of non-inflatable solid material/pressure transmitting means having a trapezoidal shape to transfer a force to a localized area of patient.
Laerdal (US4,005,709) teaches a trapezoidal solid block foam attached to a wrap configured to wrap around a part of a body to apply pressure to a desired site.
Shirouzu (US 5,891,070) teaches a wrap that can be applied to the shoulder/chest/torso and includes a pressure transmitting means for applying pressure to a patient; where the wrap includes a number of adjustable straps 
Heller (US 6,274,786) and Hoff (US 2015/0305958) teach a pressure transmitting means having a trapezoidal cross-section and medical device means for wrapping around a patient, the pressure transmitting means between the medical device means and the patient, and a plurality of adjustable straps
Dixon (US 2005/0182344) teaches a pressure transmitting means having a trapezoidal cross-section and medical device means for wrapping around a patient, the pressure transmitting means between the medical device means and the patient
Serola (US 2008/0188788) teaches a pressure transmitting means/block of non-inflatable solid material having a minimally compressible, solid outer surface positioned in a pocket on a wrap, where the pressure transmitting means is positioned between the wrap and the patient 
Stanulis (US 4,182,338) teaches a pressure transmitting means having a trapezoidal cross-section and medical device means for wrapping around a patient, the pressure transmitting means between the medical device means and the patient
Kuorak (WO2009017442) teaches a medical device means for wrapping around a patient’s shoulder and a pressure transmitting means attachable to the wrap
Pain (US 2011/0077573) teaches a pliable wrap sized to wrap around a patient, the wrap including one or more adjustable straps; where the straps allow the user to vary the pressure across the wrap by adjusting tension on each strap to provide less/more pressure to the wound site and could be used as support to show that the additional straps in Fei Hong could be adjusted to apply differing pressure to an area on a patient and therefore show that the pressure applied is a function of a tension of the wrap and a position of the straps.
Hickling (US 10,179,075) teaches a pliable wrap sized to wrap around a patient’s shoulder; where the wrap includes an additional strap that is adjustable to allow tension to be applied to retain a pocket/panel in a desired place on the shoulder.
Gerhard (US 5,843,008) could similarly be used to reject the claims above, especially claim 10 since Gerhard discloses an apparatus for applying pressure (C7, L5-50, C9, L30-50; Figure 9; Ref 10), a pressure transmitting means (Cushion C9, L5-30), medical device means for wrapping around a patient (Wrap Ref 6, Figure 9); where Gerhard additionally discloses claimed pouches Ref 21, a neoprene material C7, L30-45 and different shaped cross-section (i.e. trapezoidal) pressure transmitting means (see fig 7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/           Examiner, Art Unit 3771      
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 21, 2022